DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 03/10/2021.  Claim 14 has been canceled. Claims 1 and 17 have been amended. Therefore, Claims 1-13 and 15-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §101

1.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
Under the 35 U.S.C. § 101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP 2106.04(II).  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. 

3.	Regarding Step 1, claim 1 is directed toward a process, i.e., method for modeling candidate equity and claim 17, is directed toward a non-transitory computer storage. Thus, these claims fall within one of the four statutory categories as required by step 1. 
4.	Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Regarding independent claims 1 and 17, the limitations emphasized below correspond to the abstract ideas of the claimed invention:
“registering a plurality of candidates;”, “generating a profile for each candidate and storing the profiles”, “submitting a candidate to one or more job positions, based on the candidate profile, wherein the one or more job positions are associated with one or more clients;”, “assigning a recruitment stage parameter to each submitted candidate, based on state of the candidate in a recruiting pipeline, wherein the recruiting pipeline comprises a plurality of recruitment stages;”, “for each recruitment stage, computing a transition percentage as the ratio between the number of candidates reaching the next stage and the number of candidates reaching the current stage;”, “storing the assigned recruitment stage parameter”, “storing an identifier of a recruiter associated with the candidate”, “tracking a plurality of candidates in the recruiting pipeline, wherein tracking comprises updating the assigned recruitment stage parameter for each submitted candidate, based on state of the candidate in the recruiting pipeline;”, “for each candidate, generating, a transition likelihood, comprising a likelihood of the candidate transitioning from a current stage of the recruiting pipeline to a next stage of the recruiting pipeline, wherein the transition likelihood is generated, at least in part, based on the transition percentage and an amount of time the candidate has spent in the current stage of the pipeline, wherein the transition likelihood decreases exponentially by a given percentage each day, the percentage calculated from historical data including the median and standard deviation of past transition times;”, “for each candidate, generating, a placement likelihood corresponding to likelihood that the candidate will be placed in the position on inputting a plurality of features including the current stage of the candidate in the recruiting pipeline, trained based on a dataset of training examples each comprising the plurality of features and a placement label, the placement label comprising an indication of whether a corresponding candidate was placed, wherein the plurality of features comprise time in the stage, seniority of the candidate, resume text, and the expected salary of the position;”, “for each candidate, adjusting the placement likelihood by a depreciation amount comprising a staleness parameter, the staleness parameter determined by the length of time since the last change in the candidate's current stage;”, “generating, a candidate equity based on the placement likelihood and an expected placement value associated with the client;”  “calculating the difference between the candidate equity at a first time and the candidate equity at a second time”.
The limitations above demonstrate, independent claims 1 and 17 are directed toward the abstract idea of: modeling candidate equity by tracking pipeline activities that a recruiter and candidates perform, generating a transition likelihood, generating a placement likelihood, adjusting the placement likelihood, generating a candidate equity and calculating the difference between the candidate equity at a first and second time   MPEP 2106.04(a)(2).
The Applicant’s Specification in at least [¶ 0002-0004] emphasizes the  commercial practice of the recruitment firms commonly award commission based on billings determined using traditional accounting methods (e.g. upon offer acceptance, candidate join, invoice, or cash collection). However, this way of measuring contribution (via accounting billings) fails to capture the entirety of value that recruitment consultants create in a given quarter. This traditional method is also prone to various tactics that may result in inaccurate measurements of recruitment effectiveness. Stacking, or artificially trying to move billings so they fall within one quarter, is just one example of potential tactics that may result in such inaccurate measurements of effectiveness. Traditional recruitment techniques also fail to accurately capture much of the activity involved in successfully placing a candidate. A recruiter may spend a lot of time building their candidate pipeline by, for example, qualifying candidates, introducing candidates to clients, arranging interviews with clients, having offers out, or even secure accepted offers pending start date. However, none of these events will be recognized in a traditional billing system that only recognizes billings upon accounting events.
Claims 1 and 17 are considered certain methods of organizing human activity because as claimed, the limitations of “registering candidates”, “generating and storing a profile for each candidate”, “submitting a candidate to job positions”, “assigning and storing a recruitment stage parameter to each candidate”, “storing an identifier of a recruiter” and “tracking a plurality of candidates in the recruiting pipeline” encompass steps a recruiter would perform when managing and tracking a pipeline of candidates. In this way, the limitations pertain to fundamental economic practices and commercial interactions (i.e., marketing or sales activities or behaviors, and business relations.) 
Also, the limitations of “generating a transition likelihood”, “generating a placement likelihood”, “adjusting the placement likelihood”, “generating a candidate equity” and “calculating the difference between the candidate equity at a first and second time” pertain to mathematical calculations for calculating candidate equity.  As such, combining abstract ideas (here, “mathematical concepts” and “certain methods of organizing human activity” does not render the combination any less abstract.  Accordingly, the limitations of claims 1 and 17 recite an abstract idea, as discussed in MPEP 2106.04(a)(2)
5.	Regarding Step 2A [prong 2], independent claims 1 and 17 include the following additional elements which do not amount to a practical application: 
“a candidate database”, “an equity model database”, “a recruiter database”, “an analytics module comprising a machine learning model”, “a user interface”, “non-transitory computer storage that stores executable program instructions”, “one or more computing devices” – see claims 1 and 17 are adding the words “apply it” with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f) – the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic 
	The other additional element of: “generating user interface data, for display in a user interface, based at least in part on at least one of: the candidate equity and the calculated difference” adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.

“a candidate database”, “an equity model database”, “a recruiter database”, “an analytics module comprising a machine learning model”, “a user interface”, “non-transitory computer storage that stores executable program instructions”, “one or more computing devices” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 
The other additional element of: “generating user interface data, for display in a user interface, based at least in part on at least one of: the candidate equity and the calculated difference” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05 (d)(II), OIP Techs and Versata court decisions indicated that “determining an estimated outcome and setting a price” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” are computer functions that are well‐understood, routine, and conventional when they are claimed in a merely generic manner.  Thus, the conclusion that the step of “generating user interface data, for display in a user interface, based at 
7.	Dependent claims 2-13, 15-16, and 18-20 merely add additional embellishments of the abstract idea of independent claims 1 and 17 respectively, for example, further reciting the various types of recruitment stages – see claims 2-3, the historical data – see claims 4-5, the placement/stage likelihood mathematical calculations – see claims 6-10, the types/features of machine learning models – see claims 11-13, 19, 20, the expected placement value – see claim 15, and advancing the candidates through the stages in response to user inputs  – see claim 16 only serve to further narrow the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 17.  
Accordingly, the dependent claims fail to impose any meaningful limits on integrating the abstract idea into a practical application.  Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the  abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-13 and 15-20 are directed 
Response to Arguments
8.	Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “It is respectfully submitted that the newly added limitations overcome the Section 101 rejection because they integrate the claims into a practical application. As discussed with Examiner Pratt, a machine learning model is a practical application of a computer and can render a claim to be patentable subject matter. Claim 1 includes the limitations "wherein the plurality of features comprise time in the stage, seniority of the candidate, resume text, and expected salary of the position" and "generating user interface data, for display in a user interface, based at least in part on at least one of: the candidate equity and the calculated difference." The machine learning model is not an abstract mathematical concept since inputting a plurality of features that comprise time in the stage, seniority of the candidate, resume text, and expected salary of the position into a machine learning model is a practical application of the machine learning model and therefore is not abstract.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts the recitation of a machine learning model is part of the abstract idea identified in Prong One of the two-
Additionally, the graphical user interface is a generic component used to perform a generic function of “generating user interface data, for display in a user interface, based at least in part on at least one of: the candidate equity and the calculated difference”.  The Specification in ¶ 0040 describes this component as a generic element  
 “the dashboard interface 400 may be, but is not limited to, a web interface”. The user interface thus performs insignificant extra solution activity.  Because claims 1 and 17 recite additional elements generically to perform generic functions and the Specification confirms that the additional elements are generic components that do not improve the operation of computers or other technology, the additional elements do not tie the abstract idea to a particular machine that is integral to the claim.  Instead, they implement the abstract idea as “tools” without any innovations that integrate the abstract idea into a practical application. 

Applicant further argues “In addition to the machine learning model, the new limitations recite specific computer computations that improve the functioning of a computer or a particular technological field. The new limitations are not generic computer components. The new limitations also integrate the claim into a practical application. Applicant requests withdrawal of this rejections under 35 U.S.C. 101.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts as discussed in MPEP 2106.05 (f) simply adding a general purpose computer or computer components after the fact to an abstract idea (i.e., mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  Similarly, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not integrate a judicial exception into a practical application or provide an inventive concept. Thus, contrary to the remarks provided by Applicant the passages from the cited MPEP section support why new limitations are not patent eligible under the 2019 PEG.

With Respect to Rejections Under 35 USC 103
Rejections under this section have been withdrawn based on applicant’s amendments to the claims 1 and 17.  Closet prior art to the invention includes Patwa (2013/0046704), Pfenninger (2006/0235884), McCann (2019/0303877), Guidi (2016/0132909), Drew (7,340,408), and Fang (2019/0205838), None of the prior art alone or in combination teaches the claimed invention recited in claims 1 and 17, wherein the novelty is in the combination of all the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629